 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10
     GLOBAL RESCUE JETS LLC, a              Case No.: 3:19-cv-01737-L-NLS
11   Delaware corporation d/b/a JET RESCUE,
                                            ORDER:
12
                        Plaintiff,              (1) GRANTING PLAINTIFF’S
13                                              MOTION TO VACATE [Doc. 10];
           v.                                   AND
14
                                                (2) DENYING AS MOOT
15   KAISER FOUNDATION HEALTH                   DEFENDANT’S MOTION TO
     PLAN, INC., a California corporation,      DISMISS [Doc. 5]
16   d/b/a Kaiser Permanente,
17                      Defendant.
18

19         On September 17, 2019, Defendant filed a motion to dismiss pursuant to Federal
20   Rule of Civil Procedure 12(b)(1) [Doc. 5]. Instead of filing an opposition, on October
21   8, 2019, Plaintiff filed an amended complaint. See Doc. 8. Pursuant to Federal Rule of
22   Civil Procedure 15(a), the amended complaint was timely filed as of right. An amended
23   complaint supersedes a prior complaint as a pleading. Ramirez v. County of San
24   Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015). Accordingly, Defendants' motion to
25   dismiss the initial complaint is DENIED AS MOOT.
26         On October 14, 2019, Plaintiff’s also filed a motion to vacate the hearing date
27   related to Defendant’s motion to dismiss. In light of Plaintiff filling an amended
28

                                              -1-
                                                                  CASE NO. 19-CV-01737-L-NLS
 1   complaint, the briefing schedule and its attendant hearing date shall be vacated.
 2   Accordingly, Plaintiff’s motion to vacate is GRANTED.
 3        IT IS SO ORDERED.
 4

 5   Date: October 15, 2018
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            -2-
                                                              CASE NO. 19-CV-01737-L-NLS
